 


[image3.jpg]Exhibit 10.2

 

 

 

UNITED STATES CELLULAR CORPORATION

2018 OFFICER ANNUAL INCENTIVE PLAN

Effective January 1, 2018

I.  PURPOSE

 * To provide incentive for the officers of United States Cellular Corporation
   (“U.S. Cellular” or “Company”) to extend their best efforts towards achieving
   superior results in relation to key business performance targets;
 * To reward U.S. Cellular officers in relation to their success in meeting and
   exceeding the performance targets; and
 * To attract and retain talented leaders in positions of critical importance to
   the success of the Company.

 

II.  ELIGIBLE PARTICIPANTS

All U.S. Cellular Senior Vice Presidents and Vice Presidents not eligible to
participate in the 2018 Executive Officer Annual Incentive Plan are eligible to
participate in this 2018 Officer Annual Incentive Plan (“Plan”).  

 

III.  PERFORMANCE MEASURES & WEIGHTINGS

 

Performance Measures

Component Weighting

Overall Plan Weighting

Consolidated Total  Revenues

35%

14%

Consolidated Adjusted Earnings Before Interest, Taxes, Depreciation and
Amortization

30%

12%

Consolidated Capital Expenditures

20%

8%

Customer Engagement

15%

6%

Company Performance

 

40%

Team Performance

 

40%

Individual Performance

 

20%

 

IV.  PERFORMANCE MEASURES DEFINITIONS

 

Company Performance - Weighting: 40%:

Actual performance will be assessed against the targeted performance for each
performance measure.  The performance measures are defined below:         

 

Consolidated Total Operating Revenues: Total operating revenues determined on a
consolidated company-wide basis and in a manner consistent with U.S. Cellular’s
presentation of total operating revenues for external reporting purposes.  

 

Consolidated Adjusted EBITDA (i.e., Adjusted Earnings Before Interest, Taxes,
Depreciation and Amortization):  Adjusted EBITDA determined on a consolidated
company-wide basis and in a manner consistent with U.S. Cellular’s presentation
of Adjusted EBITDA for external reporting purposes, and further adjusted to
remove the effects of expenses associated with the annual bonus and performance
share unit plans. 

 

Consolidated Capital Expenditures:  Capital expenditures determined on a
consolidated company-wide basis and in a manner consistent with U.S. Cellular’s
presentation of capital expenditures against targeted capital expenditures may
not be sufficiently comprehensive because it would measure actual expenditures,
but not necessarily the efficiency and/or productivity of those expenditures. 
Therefore, if appropriate, the measurement of actual expenditures against
targeted expenditures could incorporate an adjustment for spending
efficiency/productivity which could include an assessment of the degree of
completion of certain projects.  The determination of whether such an adjustment
is appropriate and the amount of the adjustment will be made by the President
and CEO and will be subject to the review and approval of the Chairman.

 

 

 

Customer Engagement:  Customer Engagement as measured by the Loyalty Index Score
from the Customer Engagement Total Experience Survey.  The Loyalty Index Score
is a calculated score of customers’ responses based on their overall experience
of U.S. Cellular, including overall brand, network and customer experience,
laddering to overall satisfaction, likelihood to recommend and likelihood to
continue to do business with U.S. Cellular.

 

Notes:

 * Results associated with acquisitions and / or divestitures will be evaluated
   on a case-by-case basis to determine whether adjustments to target or actual
   results are warranted.
 * The Chairman in his discretion may adjust targets to reflect unanticipated
   events.

 




 

 

 


 


Team Performance - Weighting: 40%:    

Each eligible officer will have approximately 3-5 metrics that measure the
performance of his or her team / department.  The metrics, targets for the
metrics and team performance against these metrics will be determined by the
officer’s relevant leader(s).  Any bonus for team performance will be payable
according to the table in Section VI, and will be subject to approval by the
President and CEO of U.S. Cellular.

 

Individual Performance - Weighting: 20%:    

Each officer’s overall individual performance for the year will be assessed by
his or her immediate leader and where applicable the officer he or she reports
up to.  Each officer will be assessed based on the individual performance goals
that were set for the year.  Any bonus for individual performance will be
payable according to the table in Section VI, and will be subject to approval by
the President and CEO of U.S. Cellular.

 

 

V.  MISCELLANEOUS PROVISIONS

 

The Plan is subject to the Administrative Guidelines attached hereto as Exhibit
A.  There are no oral or written agreements or understandings between U.S.
Cellular and the participants affecting or relating to this Plan not referenced
herein.  If the participant fails to adhere to the ethical and legal standards
as referenced by U.S. Cellular policy, U.S. Cellular shall have the right to
revoke this Plan, reduce or eliminate compensation as it applies to the
violator, or any other remedy as provided by corporate policy or law.

 

Any compensation earned or paid pursuant to this Plan is subject to forfeiture,
recovery by U.S. Cellular or other action pursuant to any clawback or recoupment
policy which U.S. Cellular may adopt from time to time, including without
limitation any such policy which U.S. Cellular may be required to adopt under
the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing
rules and regulations thereunder, or as otherwise required by law.

 

This Plan shall not be construed as an employment contract or as a promise of
continuing employment between U.S. Cellular and the officer.  Employment with
U.S. Cellular is terminable at will, i.e., either the participant or U.S.
Cellular may terminate the relationship at any time, with or without cause. 

 

The Officer Annual Incentive Plan, as set forth in this document, represents the
general guidelines U.S. Cellular intends to utilize to determine what officer
bonus payments, if any, will be paid.  U.S. Cellular reserves the right to
modify or terminate the Plan at its sole discretion, at any time and for any
reason, with or without written notification and without regard to the effect
that any such action may have on any officer’s bonus or potential bonus.  U.S.
Cellular shall have the full power and authority to interpret and administer the
Plan and shall be the sole arbiter of all matters of interpretation and
application of the Plan. 







 

 

 


 


VI.  BONUS RANGES AS A PERCENT OF TARGET

 

The bonus ranges were set to reinforce the Company’s pay for performance
philosophy.  Minimum performance levels for each component need to be achieved
before any bonus is earned for that component.  The ranges result in substantial
reductions in bonuses when targets are not achieved, and greater rewards for
above target performance.

 

Company Performance Measures:

 

Performance Measure

Minimum

Maximum

Consolidated Total Revenues

90%

110%

Consolidated Adjusted Earnings Before Interest, Taxes, Depreciation and
Amortization

80%

120%

Consolidated Capital Expenditures

110%

80%

Customer Engagement

95%

110%

 

Bonus Payouts as a Percent of Target at Minimum and Maximum Performance Levels:

 

 

Performance Measure

Minimum

Target

Maximum

Consolidated Total Revenues

50%

100%

225%

Consolidated Adjusted Earnings Before Interest, Taxes, Depreciation and
Amortization

50%

100%

225%

Consolidated Capital Expenditures

50%

100%

225%

Customer Engagement

50%

100%

225%

 

Bonus payouts between the minimum and target performance levels and between the
target and maximum performance levels will be computed by interpolation.

 

Any bonus for performance below the minimum level will be determined and
approved at the discretion of the Chairman.

 

Team Performance: 

 

Performance Criteria

% Payout Range

Far exceeds target performance: Performance greatly exceeded that which was
planned and expected.

150% - 200%

Significantly exceeds target performance: Performance significantly exceeded
that which was planned and expected.

120% - 150%

Almost fully meets / fully meets / somewhat exceeds target performance:
Performance was essentially equivalent to that which was planned and expected.

80% -120%

Partially meets target performance: Given the conditions that prevailed,
performance was sufficient to merit a partial bonus.

Up to 80%

Well below target performance: Given the conditions that prevailed, performance
was not sufficient to merit any bonus.

0%

 

 

 

 

 

 

 




 

 

 


 


Individual Performance:

 

Performance Criteria

% Payout Range

Far Exceeds Expectations (FE)

130% - 150%

Exceeds Expectations (EE)

110% - 130%

Meets Expectations (ME)

80% -110%

Partially Meets Expectations (PM)

0%

Fails to Meet Expectations (FM)

0%

 

 

 

 

 

 

President and CEO

 

Date

 

 

 

 

 

Chairman

 

Date

 

 







 

 

 


 


Exhibit A

Administrative Guidelines

 


PLAN YEAR EFFECTIVE DATES

January 1, 2018 – December 31, 2018


GENERAL ADMINISTRATION

The target annual bonus payout for Plan participants will be based on the
officer’s base earnings paid during the bonus period.  Base earnings include
base wages, paid time off, and any differential pay (excludes short-term
disability pay, bonuses and any additional compensation not related to base
earnings). 


VESTING

The bonus does not vest and no bonus shall be paid unless the officer remains
employed through the actual bonus payout date. Special rules apply to those
officers who retire or die before the actual bonus payout date (see below).

 

To the extent and only to the extent that any bonus is paid for the plan year,
such bonus shall be deemed to have been earned on December 31, 2018. 


NEW HIRE ELIGIBILITY

Eligibility for participation in this Plan and any payout will be determined at
the discretion of the President and CEO.


SEPARATION PRIOR TO PAYOUT VESTING DATE

Not eligible for a payout unless separation is due to retirement or death (see
below), or unless approved by the President and CEO.


 


RETIREMENT


PRIOR TO PAYOUT VESTING DATE

 

 

DEATH


PRIOR TO PAYOUT VESTING DATE

 

Officer must be at least age 55 and have a minimum of 10 years of 401(k) vesting
service at time of retirement to be eligible for a payout (unless otherwise
approved by the President and CEO).

 

In the event of death or retirement during the plan year (1/1 – 12/31) a
prorated bonus for time worked at target (100% Plan attainment) will be paid. 
The payout will be made as soon as administratively possible following the date
of the event (but no later than the Bonus Payout Date, as described below).

 

In the event of death or retirement after the plan year, but before the payout
date for the plan year, a participant will be eligible to receive a bonus for
time worked in the prior year based upon actual Plan attainment (company, team
and individual performance), or if actual plan attainment is not available on
the date of the event, at target (100% Plan attainment). The payout will be made
as soon as administratively possible following the date of the event (but no
later than the Bonus Payout Date, as described below).

LEAVE OF ABSENCE

A leave of absence includes the following:  Short-term Disability, FMLA Leave of
Absence, Plan Parental Leave, Unpaid Medical Leave of Absence, Military Service
Leave of Absence and Personal Leave of Absence.  Bonus payouts will be prorated
for any portion of the plan year for which the officer had unpaid hours.  Unpaid
hours are defined as those hours where accrued benefit time (i.e. sick,
vacation, personal, etc.) was NOT applied to the leave of absence.


TRANSFERS/PROMOTIONS DURING PLAN YEAR

 

 

 

 

 

 

Within/ Between Annual Plans:

If an officer is promoted / transferred within or between annual incentive
plan(s), no prorations will be made in determining the officer’s bonus.  The
officer’s bonus will be based on the officer’s plan as of 12/31/18. 

 

Between an Annual Plan and a Quarterly or Monthly Plan:

Prorated payouts from both positions/plans will be determined following the end
of the plan year.   The following factors will be considered in the
determination of the payout: both plans’ attainment percentages, individual
performance in each job/plan,  the last base earnings from each position
occupied during the plan year (if applicable), target incentive assigned for
each position’s pay grade, and percentage of time worked in each position/plan
during the plan year.

TRANSFERS TO/ FROM TDS DURING THE PLAN YEAR

If an officer transfers to/from another TDS business unit, he/she will be
eligible to receive a prorated payout based on the factors listed above. 


BONUS PAYOUT DATE

Bonuses are to be paid during the period commencing on January 1, 2019 and
ending on March 15, 2019. Historically bonuses have been paid in March on or
before March 15th of the year following the end of the plan year (12/31). 
Notwithstanding the foregoing, in the event that payment by March 15, 2019 is
administratively impracticable and such impracticability was unforeseeable (in
each case, such that the payment continues to qualify as a “short-term deferral”
within the meaning of section 409A of the Internal Revenue Code), payment will
be made as soon as administratively practicable after March 15, 2019, but in no
event later than December 31, 2019.  Payment will be in the form of a lump sum.

 

 




 

 

 
